Case 8:19-cv-01262-VMC-AAS Document 30 Filed 07/05/19 Page 1 of 1 PagelD 502

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
RBD TECHNOLOGIES, LLC,
Plaintiff,
Vv. CASE No. 8:19-cv-1262-T-33TGW

ADAMS ARMS, LLC, ef al.,

Defendant.

 

ORDER

It has been brought to my attention that the defendants’ counsel in
this case was retained by my son to represent him in an unrelated business matter.
Accordingly, I find it appropriate to recuse myself from sitting as United States
Magistrate Judge in this matter. 28 U.S.C. 455(a). The Clerk is therefore
directed to assign this case by random selection to another United States
Magistrate Judge.

IT IS SO ORDERED.

Bw
DONE and ORDERED at Tampa, Florida, this 5 day of July,

THOMAS G. WILSON
UNITED STATES MAGISTRATE JUDGE

2019.

 
